Title: To James Madison from Stephen Cathalan, 5 September 1801
From: Cathalan, Stephen
To: Madison, James


					
						(Copy)
						Sir
						Marseilles 5th. September 1801.
					
					I have the honor of Confirming you my last Respects of the 14th. June & 22d. August last.  I now beg your reference to the here annexed Copy of a letter from the Agent General of Sweed in this port, to me, by which you will observe that his Majesty the King of Sweeden has ordered that the Merchant Vessels of the United States Shall be admitted under Convoy of his men of War in the Mediterranean; as he is engaged in a Common Cause with the United States against Tripoly.
					As a Reciprocity is to be expected from The United States’ men of war in the Mediteranean towards the sweedish Merchant Vessels to be taken under their protection.
					I am Sending Copies of this same Letter to the american Consuls in the ports of Spain and Italy Requesting them to give Communication of the Same to Comodore Dale, or any other Commander of the men of War of the Un: States, in order they may act in Conformity, towards the Sweed Vessels, even to Combine with the Commander of the Sweed men of War, their Respective Nations and Convoy for the best of the Service of both Governments United, now in a Common defense or attack against the Bashaw of Tripoly.
					There are, now, in this port three american Vessels, who will be ready to Sail under the Convoy of the Thetis Sweed Frigate if in the interim not any of the Un: States should appear in this Road, whereof I am not yet informed.
					I doubt not Consul I. Cox Barnett of Bordeaux may have already informed you that in Consequence of my Claims near this Health office, the quarantine on Vessels from Un: States has been taken off as per the here annexed Copy of their Letter to me.  I have the honour to be with Respect Sir Your most obedt. & humble Servt.
					
						Stephen Cathalan Junr.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
